Citation Nr: 0210240	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  98-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative right shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative left shoulder.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder. 

4.  Entitlement to a compensable evaluation for a left knee 
disorder.

5.  Entitlement to a compensable evaluation for athlete's 
foot.

6.  Entitlement to a compensable evaluation for postoperative 
left deviated nasal septum.

7.  Entitlement to a compensable evaluation for migraine 
headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1986, 
and from January 1991 to January 1997.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought compensable ratings for 
the veteran's left and right shoulder disorders.  Thereafter, 
a December 1999 regional office (RO) decision increased the 
evaluations for these disabilities to 10 percent each, 
effective from February 1997.  The veteran has continued his 
appeal as to these issues. 

The Board further notes that since the veteran expressed 
disagreement with the initial ratings assigned for all of the 
disabilities at issue on appeal, the Board must consider 
entitlement to an increased rating for any period subsequent 
to the original effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board notes that while additional issues of 
entitlement to service connection for lumbar and cervical 
spine were denied in a June 2000 statement of the case, the 
record does not reflect that the veteran filed an appeal with 
respect to this determination.  Accordingly, the Board finds 
that these issues are not subjects for current appellate 
review.


FINDINGS OF FACT

1.  The veteran's postoperative right shoulder is manifested 
by symptoms that are productive of malunion or nonunion of 
the clavicle or scapula without loose movement; compensable 
limitation of motion or X-ray evidence of arthritis is not 
indicated. 

2.  The veteran's postoperative left shoulder is manifested 
by symptoms that are productive of malunion or nonunion of 
the clavicle or scapula without loose movement; compensable 
limitation of motion or X-ray evidence of arthritis is not 
indicated.

3.  The veteran's right knee disorder is manifested by 
symptoms that are productive of arthritis with some 
limitation of function and pain.

4.  The veteran's left knee disorder is manifested by 
symptoms that are productive of some limitation of motion 
with pain.

5.  The veteran's athlete's foot is not manifested by 
symptoms that are productive of more than slight exfoliation, 
exudation or itching on a nonexposed surface or small area.

6.  The veteran's postoperative left deviated nasal septum is 
manifested by symptoms that are not productive of complete 
obstruction on the left side.

7.  Migraine headaches are manifested by characteristic 
prostrating attacks occurring on the average of once a month 
over the last several months.






CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for postoperative right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5203 (2002).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for postoperative left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5203 (2002).

3.  The schedular criteria for an evaluation in excess of 10 
percent for a right knee disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5010 (2002).

4.  The schedular criteria for a compensable evaluation for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 
(2002).

5.  The schedular criteria for a compensable evaluation for 
athlete's foot have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2002).

6.  The schedular criteria for a 10 percent evaluation for 
postoperative left deviated nasal septum have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6502 (2002).

7.  The schedular criteria for a 30 percent, but not higher, 
evaluation for migraine headaches have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the Board notes that the veteran has already been 
furnished with multiple Department of Veterans Affairs (VA) 
examinations and that he has not contended that the 
examinations afforded to him were in some way inadequate for 
rating purposes.  The Board further notes that the veteran 
has been advised of the pertinent regulations relevant to the 
claims on appeal and that the further delay of this matter 
for further notice of this information is unnecessary and 
unwarranted.


I.  Entitlement to a Compensable Evaluation for a Left Knee 
Disorder and Evaluations in Excess of 10 percent for 
Postoperative Right Shoulder, Postoperative Left Shoulder, 
and a Right Knee Disorder

Military hospital records from May 1997 reflect the veteran's 
report of reconstructive anterior cruciate ligament (ACL) 
surgery on his left knee in 1993, and surgical procedures to 
his right and left shoulders in 1994 and 1996, respectively.  
He also reported right knee degenerative joint disease (DJD).

VA general medical examination in May 1997 revealed that the 
veteran complained of symptoms of constant aching in the 
right knee, left knee aching following ACL repair and 
anterior bursa excision with an intermittent sensation of 
giving way, and bilateral shoulder ache following 
reconstructive acromioclavicular (AC) surgery bilaterally.  

Examination of the left knee at this time revealed a 
nontender surgical scar, no instability, tenderness over the 
left patella, and range of motion from 0 to 130 degrees.  He 
displayed crepitus on flexion of the left knee joint.  
Examination of the right knee also revealed no instability, 
range of motion from 0 to 130 degrees and tenderness over the 
patella.  Examination of the shoulders revealed nontender 
surgical scars.  Both shoulders could flex to 180 degrees, 
abduct to 180 degrees, and internally and externally rotate 
to 90 degrees without any objective evidence of pain.  There 
was no swelling, deformity, tenderness or crepitus over the 
shoulder or AC joints.  X-rays of the shoulders were found to 
reveal negative findings.  X-rays of the knees revealed 
postoperative changes for possible ACL tear on the left with 
no evidence of osteoarthritis.  The overall diagnoses 
included bilateral chondromalacia and normal examination of 
the left shoulder joint.  

Military hospital records for the period of August 1997 to 
February 1999 reflect that in August 1997, the veteran 
complained of bilateral shoulder and knee pain.  Shoulder 
range of motion was noted to be complete.  In January 1998, 
examination revealed some shoulder popping from the veteran's 
previous surgical procedures.  However, range of motion was 
noted to be full and there was no tenderness.  

At the veteran's personal hearing in May 1999, the veteran 
noted that following service, he continued to have pain in 
the right and left knee with a periodic sensation of giving 
way on the left and DJD in both knees.  He also continued to 
complain of pain in the shoulders with the raising of his 
arms above the shoulders and with rotation.

In a May 1999 written statement, the veteran asserted that on 
May 15, 1999, his left knee gave way and resulted in the 
twisting and fracture of his right knee. 

VA medical records from June 1999 reflect the veteran's 
complaint of severe pain in the right knee with fracture 
sustained on May 15, 1999.  The knee was placed in a cast 
that was removed four days earlier.  The assessment included 
right knee pain status post-traumatic contusion.  

VA joints examination in August 1999 revealed that right knee 
surgery was being planned for the following week, and 
specifically for an ACL and meniscal tear.  The veteran also 
complained of chronic stiffness of the shoulders and 
increased pain in the right knee.  There was also chronic 
stiffness in the left knee.  Examination of the shoulders 
revealed flexion of 0 to 110 degrees, and abduction over the 
same range with stiffness and pain.  Adduction was from 0 to 
30 degrees, and internal and external rotation was to 35 
degrees.  Crepitus was noted throughout the complete range of 
motion.  Tenderness was noted in the joint with range of 
motion and with palpation in the area of the anterior bursa.  

Examination of the right knee revealed slight slippage with 
minimum pressure, squatting was at about 50 percent of 
normal, and standing on the toes was difficult.  No swelling 
or abnormalities were noted and there was no valgus or varus 
stress abnormality present.  There was a slight limp from 
right to left.  There was also a deep aching sensation in the 
left knee.  Knee range of motion was from 0 to 110 degrees, 
bilaterally.  The left knee also displayed no swelling or 
deformities, nor was there any valgus or varus stress 
abnormality noted.  X-rays of the knees revealed hardware 
from previous left knee surgery but were otherwise negative.  
X-rays of the shoulders revealed widened AC joints secondary 
to surgical repair.  The diagnosis included chronic bursitis 
and chronic pain secondary to bilateral shoulder surgery, 
right knee ligament laxity with history of ACL and medical 
collateral ligament (MCL) tear, and chronic left knee pain. 

VA medical records from September 1999 to February 2000 
reflect that in September 1999, the veteran reported a recent 
surgery to his right knee.  In February 2000, it was noted 
that the veteran had surgery the previous September for 
cruciate ligament injury to the right knee, which was now 
reportedly unstable on walking.  Magnetic resonance imaging 
(MRI) revealed mild effusion and post-surgical ferromagnetic 
artifact and "T2" changes of the distal femur and proximal 
tibia along the course of the anterior cruciate.  Additional 
private records for this period reflect that the veteran 
sustained a right leg injury in his occupation as a police 
officer in May 1999 when a suspect kicked him in the right 
leg.  The initial diagnosis was proximal fibula fracture.  In 
June 1999, the veteran reported that his fibula fracture was 
better but that there was instability in the right knee.  In 
August 1999, it was noted that the veteran had developed a 
sensation of instability in his right knee as he grew more 
active and MRI was found to indicate an apparent tear of the 
ACL which was judged to be subacute.  The veteran underwent 
right ACL reconstruction in early September 1999 and as of 
October 1999, range of motion was at 0 to 105 degrees without 
effusion.  The knee was stable but the veteran complained of 
a catching sensation anterolaterally without true locking or 
large effusions.  In November 1999, the veteran was fitted 
with a right medium derotation brace and in the middle of the 
month, it was indicated that he had made an excellent 
recovery, the examiner noting that the knee was quite stable 
and flexion to 110 degrees.  In February 2000, it was noted 
that the veteran stepped off an incline and twisted his right 
knee.  He reported discomfort since the injury and the 
assessment was that the injury the previous day was a minor 
knee strain.  

VA joints examination in October 2001 revealed that the 
veteran reported that the in-service left knee injury had 
caused greater stress on his right knee.  This examiner 
noted, however, that May 1997 VA examination of the veteran's 
right knee did not reveal any instability of the right knee.  
The examiner also noted the May 1999 injury to the right leg 
and the veteran's documented treatment thereafter.  The 
veteran reported a feeling of giving way in the right knee 
which he considered a greater problem than the left.  
Physical examination revealed range of motion from 0 to 145 
degrees and some mild tenderness.  It was noted that his knee 
range of motion was within normal limits, as was the 
tracking.  Neither knee displayed effusion.  X-rays of the 
right knee were interpreted to reveal evidence of mild 
arthrosis of the medial compartment but there was no X-ray 
evidence of arthrosis of the patellofemoral articulation for 
either knee and no pathology was identified in the left knee 
other than effusion and residuals of the veteran's in-service 
surgical procedure.  The impression was history of 
chondromalacia with the examiner noting the logical sequela 
of the reconstruction of the left knee placing greater stress 
on the right knee.  However, the examiner went on to indicate 
that the principal problem with the right knee involved the 
ACL injury that occurred in 1999 when the veteran was no 
longer in military service.  While the mechanism for the ACL 
injury was unclear, the examiner did indicate that the 
results of MRI three months later revealed subacute changes 
in the ACL and edema of the lateral femoral condyle and tibia 
plateau that suggested that the veteran suffered the ACL 
injury in 1999.  The VA examiner went on to opine that he 
considered it more likely than not that the bulk of the 
veteran's right knee affliction owed itself to the injury 
which occurred on May 21, 1999 rather than to his preexisting 
chondromalacia patella.  He went on to comment that with 
current symptoms of mild crepitation, no discomfort upon 
ballottement of the patella against the underlying femoral 
condyle and minimal patella facet tenderness, the extent to 
which the chondromalacia had affected the right knee appeared 
to be minimal.

The examiner further stated that as the instability of the 
knee reflected the injury of May 1999, and not the 
preexisting knee problem, and as the bulk of the pathology 
appeared to reflect instability and sequela of the 1999 
injury, it was considered more likely than not that the 
veteran's right knee affliction while not insignificant, owed 
itself to an event which occurred after cessation of military 
service.  The examiner also believed that there had been no 
significant exacerbation of the veteran's preexisting right 
chondromalacia as a result of the 1999 injury, finding that 
the bulk of the veteran's current knee complaints reflected 
nonservice-connected injury.

First, with respect to the veteran's service-connected 
shoulder disabilities, the Board recognizes that the veteran 
has undergone reconstructive surgery on both shoulders and 
that this is an obvious indication that the veteran's in-
service shoulder complaints were significant.  However, the 
Board is now concerned with the postoperative residuals of 
these disabilities, and as noted below, it does not find that 
symptoms since 1997 are compatible with an evaluation of 
either shoulder in excess of 10 percent.

The veteran's postoperative residuals are currently rated at 
10 percent under 38 C.F.R. § 5203 (2002), which relates to 
the impairment of the clavicle or scapula with malunion or 
nonunion without loose movement.  As there is no evidence of 
nonunion with loose movement or dislocation, a higher rating 
under this diagnostic code is not warranted.

Turning to other applicable diagnostic criteria, the Board 
notes that a 20 percent evaluation is provided for limitation 
of motion of the arm at shoulder level under 38 C.F.R. § 5201 
(2002).  Limitation of arm motion midway between the side and 
shoulder warrants a 20 percent rating for the nondominant 
shoulder and a 30 percent rating for the dominant shoulder.  
Limitation to 25 degrees from the side warrants a 30 percent 
rating for the nondominant shoulder and a 40 percent rating 
for the dominant.  A review of the medical evidence of record 
since 1997 does not disclose limitation of shoulder motion at 
shoulder level at any point in time (August 1999 examination 
revealed the greatest limitation of 110 degrees of abduction 
with pain), and consequently, a higher rating is also not 
warranted under this diagnostic code.  As there is no 
evidence of ankylosis or impairment of the humerus, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 and 5202 also do not provide a 
basis for an increased rating.

The Board has also considered a separate compensable rating 
for pain and/or arthritis.  However, the diagnostic code that 
provides the basis for the current rating is not specifically 
based on limitation of motion but rather nonunion of the 
clavicle and therefore entitlement to a separate or higher 
rating based on functional limitation is not for 
consideration.  The Board further finds that as there is no 
clear indication of nonunion of the clavicle or scapula, it 
is clear that the veteran's pain is a critical basis for the 
currently assigned evaluations.  With respect to arthritis, 
the Board finds that while physicians have made periodic 
references to DJD of the shoulders, the record does not 
otherwise contain X-ray findings of DJD in the shoulders, and 
the RO has not adjudicated the issue of whether arthritis is 
associated with either of the veteran's shoulder disorders.  
To the extent that bursitis has been associated with the 
veteran's shoulders by the VA examiner in August 1999, the 
Board finds that the veteran's noncompensable limitation of 
motion with pain does not support more than 10 percent 
evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5019 
(2002).

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to evaluations in excess of 
10 percent for postoperative right and left shoulder.

Turning next to the veteran's right and left knee disorders, 
the Board would note that the left knee also underwent a 
significant in-service surgical procedure and clearly 
affected the veteran's right knee.  However, the Board would 
again note that it is more concerned with the severity of the 
right knee since 1997 and also the medical evidence 
connecting the most significant right knee residuals to a 
post-service injury to the right leg in May 1999.

Both knees are currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002), which relates to traumatic 
arthritis and is based on limitation of motion of the 
affected joint.  The right knee is rated 10 percent disabling 
and the left knee as noncompensable.  As was the case with 
the veteran's shoulder disabilities, there have been no X-ray 
findings of arthritis on the left knee and only a finding of 
mild arthrosis in the medial compartment on the right in 
October 2001.  Thus, the Board concludes that the RO gave the 
veteran the benefit of the doubt, and determined that the X-
ray evidence of mild arthritis on the right knee together 
with some noncompensable limitation of motion with pain was 
referable to his service-connected disability and warranted a 
10 percent evaluation under Diagnostic Code 5010.  As there 
was no X-ray evidence of arthritis or arthrosis in the left 
knee, the Board agrees with the RO's determination that the 
veteran was not entitled to a compensable rating for left 
knee arthritis under Diagnostic Code 5010.  

In addition, with the exception of the limitations involving 
the right knee arising out of the May 1999 post-service 
injury, the Board finds that there is little or no evidence 
of significant pathology in either knee.  More specifically, 
examination since 1997 demonstrated tenderness, no 
instability, and some limitation in the outer ranges of 
flexion.  Thus, the Board finds that neither 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002) nor 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001) would provide a basis for an 
increased evaluation.  In this regard, the Board must 
emphasize that while there is clearly evidence of instability 
in the right knee after May 1999, the preponderance of the 
evidence supports the finding that such symptoms are 
referable to the May 1999 incident at which time the veteran 
was kicked in the right leg by a suspect.  The record 
reflects no indication of instability immediately prior to 
this event, and that the October 2001 VA examiner 
unequivocally linked all right knee instability to the May 
1999 incident.  The Board further notes that there is no 
contrary medical opinion in the claims folder and that the 
veteran, as a lay person, is not able to offer an opinion 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Finally, as there is no evidence of 
ankylosis, 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002) 
also would not justify an increased rating for either the 
left or right knee.  

It should also be noted that in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2002).

In summary, the Board finds that the RO has already given the 
veteran the benefit of the doubt with respect to the 10 
percent rating currently assigned for his right knee 
disorder, and that a preponderance of the evidence is against 
a higher rating for the right knee disorder and a compensable 
rating for the veteran's left knee disorder.


II.  Entitlement to a Compensable Evaluation for Athlete's 
foot

VA general medical examination in May 1997 revealed that the 
veteran complained of athlete's foot and that there were 
currently one or two spots between the second and big toes on 
the left.  Examination revealed fissuring and erythema 
between the left big and second toes.  The diagnosis included 
tinea pedis.

At the veteran's personal hearing in May 1999, the veteran 
indicated that he suffered from intermittent athlete's foot 
which sometimes involved infection in the nails of the big 
and little toes and cracking which sometimes led to bleeding.

VA skin diseases examination in August 1999 revealed no 
abnormality on the left foot and redness on the surrounding 
area of the right foot that extended into the sole of the 
foot in a moccasin-type formation.  There was also flaking 
and peeling noted between all toes, and some flaking noted on 
the lateral and medial aspect of the foot itself.  The 
veteran complained of recurring blisters but none were noted 
at this time.  The veteran also complained of an itchy 
sensation, particularly worse with sweating or heat.  The 
diagnosis was tinea pedis of the right foot.

VA examination of the left foot in August 2000 revealed no 
evidence of infection or fungus.

The veteran's athlete's foot is currently rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002), which provides for a noncompensable rating for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a 10 percent rating for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 30 percent rating for 
eczema with exudation or constant itching, extensive lesions 
or marked disfigurement, and the highest rating of 50 percent 
for eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when 
exceptionally repugnant.

In reviewing the evidence as a whole, the Board finds that a 
preponderance of the evidence is against entitlement to a 
compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  More specifically, the Board finds that the 
veteran's condition has at worst been clinically manifested 
by two spots on the left foot in May 1997 and redness, 
itching, and flaking and peeling between all toes of the 
right foot with some flaking noted on the lateral and medial 
aspect of the right foot in August 2000, and that these 
symptoms more nearly approximate symptoms of slight 
exfoliation or itching on a nonexposed area, as opposed to 
the symptoms of exfoliation, exudation or itching involving 
an exposed surface or extensive area required for a 10 
percent evaluation.

A 30 percent rating is provided for eczema with exudation or 
constant itching, extensive lesions or marked disfigurement, 
and while the veteran has reported itching and blistering, 
clinical findings and his own history do not relate constant 
itching, extensive lesions or marked disfigurement.  Clearly, 
redness, flaking and peeling of areas around the toes and 
other areas of the right foot could not be considered 
exceptionally repugnant or, together with burning and 
itching, the type of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations required for 
the highest rating of 50 percent under Diagnostic Code 7806.

In summary, the Board finds that a preponderance of the 
evidence is against a compensable rating for the veteran's 
athlete's foot disorder.


III.  Entitlement to a Compensable Evaluation for 
Postoperative Left Deviated Nasal Septum

VA general medical examination in May 1997 revealed the 
veteran's history of a deviated nasal septum for which he 
underwent septoplasty in 1995.  The veteran reported that he 
continued to have blocking of the left nostril on exposure to 
pollen.  Examination confirmed a left deviated nasal septum.  
The diagnosis included deviation of the nasal septum to the 
left.

At the veteran's personal hearing in May 1999, the veteran 
complained that the left side of his nose was not as clear as 
the right side.

VA nose examination in August 1999 revealed that the veteran 
complained of frequent/chronic nasal obstruction on the left 
with thick, white posterior nasal drainage.  Examination 
revealed a nasal septal deformity to the left.  There were 
also enlarged inferior turbinates.  The assessment included 
chronic pharyngitis, possible allergic rhinitis, nasal septal 
deformity, enlarged inferior turbinates, and airway 
obstruction secondary to the nasal septal deformity.

This disability is rated as noncompensable under 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2002), which relates to 
deviation of the nasal septum.  Under this diagnostic code, a 
10 percent evaluation is provided for deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.

Initially, the Board notes that the veteran is only service 
connected for deviation of the nasal septum and only on the 
left.  Consequently, as the RO has correctly noted, he is 
only entitled to a 10 percent evaluation if there is evidence 
of complete obstruction on the left side.  After a careful 
review of the record, it is found that the evidence does not 
indicate that the veteran has complete obstruction on the 
left side due solely to his service-connected deviated nasal 
septum.  In fact, complete obstruction is not indicated by 
the VA examination conducted in August 1999.  Therefore, it 
is found that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 0 percent 
for the service-connected postoperative deviated nasal septum 
under 38 C.F.R. § 4.97, Diagnostic Code 6502.  38 C.F.R. 
§ 3.102, 4.7 (2002).


IV.  Entitlement to a Compensable Evaluation for Migraine 
Headaches

Military hospital records from early May 1997 indicate that 
the veteran reported classic migraine headaches at the rate 
of three to four a month.  The assessment was classic 
migraine headaches.

May 1997 VA general medical examination revealed the 
veteran's history of migraine that reportedly was located in 
the left temporoparietal region and spread to the right 
temporoparietal region.  About 50 percent of the time, he 
experienced additional symptoms such a nausea and visual 
problems.  The diagnosis included migraine.

Military hospital records from November 1997 to February 1999 
reflect that in November 1997, the veteran complained of 
migraines at the rate of two a month.  The impression 
continued to be classic migraine headaches.  In June 1998, 
the veteran's migraines were noted by history only, but he 
did request a refill of Elavil.  In February 1999, the 
veteran continued to note a decrease in migraine symptoms as 
a result of medication.

At the veteran's personal hearing in May 1999, the veteran 
indicated that the rate of occurrence of his migraines had 
been reduced to once or twice a month with medication.  When 
a headache would occur, the veteran was forced to find a 
secluded dark room and sleep it off.

The July 1999 VA examination revealed the veteran's report 
that his migraine headaches began with flashing lights and 
that most were on the right side and then extended to the 
left side and whole head.  The pain was described as severe 
and throbbing at a level of 10 on a scale of 1 to 10, and 
would last anywhere from 4 to 16 hours.  During a headache, 
he would want to sleep and there would occasionally be other 
symptoms.  This would include nausea and subsequent feelings 
of exhaustion.  His headaches currently occurred at the rate 
of two headaches a month, and would usually last for as many 
as 14 to 16 hours.  The impression included migraine 
headaches, the examiner noting that the veteran had a long-
standing history of these kind of headaches starting in 1993 
when he was in the service.  The examiner also noted that the 
veteran could not do anything when he had the headaches but 
that Elavil was providing some help with the frequency of the 
headaches.

A VA treatment record from September 1999 reflects that the 
veteran continued to complain of migraines at the rate of two 
a month.

The veteran's service-connected migraine headaches are 
currently evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2002), which provides the 
highest rating of 50 percent with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a rating of 30 percent with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, a rating of 10 
percent with characteristic prostrating attacks averaging one 
in 2 months over the last several months, and a 
noncompensable rating for less frequent attacks.

In applying the above criteria to the evidence of record, 
while the Board notes that the objective clinical evidence in 
support of severe migraine manifestations is not clearly 
demonstrated, the veteran does consistently report at least 
one to two episodes monthly which are of significant duration 
and that, as was noted by the VA examiner in his impression 
in July 1999, these headaches reportedly would prevent the 
veteran from doing anything.  In addition, the Board finds 
that while the veteran does not specifically describe the 
episodes as prostrating, he does indicate the need for sleep, 
and the Board finds that it is reasonable to assume from 
these comments that it is necessary for him to recline in 
some fashion when a migraine incident occurs.  Thus, giving 
the veteran the benefit of the doubt, the Board finds that 
his bimonthly migraines and accompanying symptoms more nearly 
approximate characteristic prostrating attacks occurring on 
average once a month over the last several months and that a 
30 percent evaluation is warranted pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  38 C.F.R. § 3.102, 4.7.

The Board does not find that the veteran's migraines have 
been manifested by symptoms consistent with those required 
for the highest rating of 50 percent under Diagnostic Code 
8100, as there is no evidence that they have been frequent or 
productive of severe economic inadaptability.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative right shoulder is denied.

Entitlement to an evaluation in excess of 10 percent for 
postoperative left shoulder is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder is denied.

Entitlement to a compensable evaluation for a left knee 
disorder is denied.

Entitlement to a compensable evaluation for athlete's foot is 
denied.

Entitlement to a compensable evaluation for postoperative 
deviated left nasal septum is denied.

Entitlement to a 30 percent evaluation for migraine headaches 
is granted, subject to the applicable provisions appropriate 
to the disbursement of monetary funds.



		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

